DETAILED ACTION
Claim Status  
The Examiner further acknowledges the following:
Claims 1 and 3-5, 9, 11, 13, and 15-19 and 21-28 are pending and under current examination. 
	Applicant’s remarks/amendments filed on 08/02/2021 are acknowledged. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied in view of the claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5, 9, 11,13, and 15-19 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 18 recites administering a dosage form comprising about 1 to 60% of a pharmacologically active form of cannabinoids selected from a long list of various cannabinoids and extracts, however the claim also recites “and/or standardized 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 9, 11, 13, and 15-19, 21, and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims are directed to a composition having a mixture of naturally occurring ingredients including cannabinoid or marijuana extracts combined with naturally occurring surfactants (including but not limited to glyceryl monooleate-found naturally in coconut oi) together with naturally occurring oily mediums (e.g. glycerol behenate found in plants, and corn oil) and an antioxidant (tocopherol). The composition can contain further naturally occurring ingredients such as but not limited to magnesium aluminum silicate (claim 15) and beeswax (claim 15).  
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The invention recited in the instant claims is drawn to a composition of matter. Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition are naturally occurring ingredients. 
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  However, here the answer is no.  
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural occurring product that contains a mixture of natural occurring ingredients.  Reciting the intended use of a natural product (i.e., for to be administered to the gastrointestinal tract to avoid hepatic first pass metabolism) or adding the word synthetic for the cannabinoids does not amount to significantly more than the judicial exception.
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception

Claim Rejections - 35 USC § 112 (New matter)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 and 3-5, 9, 11, 13, and 15-19 and 21-28 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Here, claim 1 and 18 recites about 1 to 60% of pharmacologically active form of synthetic cannabinoids selected from”. Applicants point to paragraph [0271] for support. However, paragraph [0271] recites “in lieu of incorporating a synthetic cannabinoid or pure cannabinoid into dosage forms, Standardized Marijuana extracts were incorporated as demonstrated in Example 19 and Example 21 above.” The specification does not provide any description wherein all of the cannabinoids recited in claim 1 or 18 at part (a) are synthetically produced. Paragraph [0271] merely recites “in lieu of” but does not provide express support for providing the cannabinoids at part (a) as synthetic.  The specification further does not describe what is meant by a synthetic cannabinoid as disclosed in claim 1 part (a). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 9 and 11, 13, and 15-17, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peresypkin et al. (United States Patent Publication 2007/0298099), Whittle et al. (United States Patent 6,730,330), Rudnic et al. (United States Patent 5,952,004) Gao (United States Patent Publication 2002/0119198) and Kottayil et al. United States Patent Publication 2006/0160888). 
The Examiner interprets the triglyceride and mixed glyceride of the instant claims in light of the specification and the claims to include a corn oil as the triglyceride and glyceryl palmitate as the mixed glyceride. The composition comprises free fatty acids 13-14 carbon atoms selected from behenic acid, lauric acid, linoleic acid, linolenic acid, myristic acid, palmitic acid, palmitoleic acid, palmitostearic acid, ricinoleic acid, soy fatty acid, oleic acid, and mixtures thereof. 
Peresypkin et al. teach compositions which comprise 0.01 to 50% of a cannabinoid CB1 receptor antagonist compound, 0-99.9% surfactant, and 0-99.9% oil, and co-solvents from 0-99.9% by weight, see abstract and paragraph 0046. The digestible oil vehicle includes mixtures of oils and long chain triglycerides and mixtures of mono- di, and tri-glycerides (mixed glycerides), see abstract, paragraph 0006, 0022, 0023, 0026 and 0027 and 0046. Examples of the digestible oils include that of glyceryl monooleate (mixed glyceride) and corn oil (triglyceride), see claims 1 and 4. Examples of surfactants include caprylic/capric glycerides or poloxamer 188 (polyoxyethylene-polyoxypropylene block copolymers), see paragraphs 0035-0036. Peresypkin teaches that the antioxidant can be present with the composition including butylated hydroxyanisole from 0.01-0.1% the composition, see paragraph 0048. The composition is capable of being administered to the gastrointestinal tract, see [paragraphs [0005], [0006], [0030], [0028], [0033], [0079] [0098], and entire document. With regards to the amount of the oils, as the mixture of the oils can be present up to a weight ratio of 99.9% by weight, the ratio of the triglyceride to the mixed glyceride combination can include a 1:1 ratio, see paragraph 0046, claim 18 and table 1-2. The composition can further comprise fatty acids as a co-solvent, oleic acid, or ethanol co-solvents, see paragraphs 0006, 0024, 0038-0039, and 0041. The co-solvents can be present from 0 to 99.9% by weight, see paragraphs 0046, 0006, 0024, 00038, 0039, 0041 and claim 8. Peresypkin et al. teach that the composition can further comprise antioxidants including 
Peresypkin et al. suggests mixtures of oils however does not expressly teach the oil includes 15-44% or 35-44% of glycerol palmitate, or that the self-emulsifying delivery system comprises a hydrophobic active agent such as cannabidiol and tetrahydrocannabinol (THC). 
Whittle et al. teach cannabidiol or tetrahydrocannabinol with a self-emulsifying surfactant system including medium triglycerides and mixed glycerides, see Example 7-8 and claim 2 and 15.  The mixed glyceride includes glycerol monooleate at 1-30% by weight, see Table 2. The cannabidiol can be present with THC with the self-emulsifying surfactants, see Example 8 and claims 1- 2.  
Rudnic et al. teach emulsified drug delivery systems for cannabinoids which comprise long chain carboxylic acid esters including glyceryl palmitate, glyceryl monostearate, or glycerol monooleate, see column 4, lines 17-58 and column 6, lines 12-13. Such long chain carboxylic acid esters are taught to be self-emulsifying and are present at amounts exemplified at 5-60% by weight, see Example 1.  
prima facie obvious to one of ordinary skill in the art to use the lipophilic self-emulsifying delivery vehicle of Peresypkin et al. with other hydrophobic active agents such as cannabidiol or THC, to improve drug solubility and bioavailability, particularly as Whittle teaches that cannabidiol or THC (a hydrophobic active agent) can be incorporated with self-emulsifying lipophilic delivery vehicles. 
	A skilled artisan would have had a reasonable expectation of success for using the lipophilic delivery vehicle of Peresypkin for other drugs known to be insoluble particularly as Peresypkin teaches that the self-emulsifying liquid vehicles improve solubility and bioavailability of the drug in a lipophilic vehicle and Whittle teaches hydrophobic poorly soluble drugs such as cannabidiol or THC are delivered with self-emulsifying vehicles. Furthermore, there would have been a reasonable expectation of success as both Whittle and Peresypkin teach self-emulsifying compositions and both Peresypkin and Whittle teach diseases which can be treated with the delivery vehicle are epilepsy or multiple sclerosis.
	It would have been prima facie obvious to substitute the glyceryl monooleate of Peresypkin’s oily vehicle for glyceryl palmitate in an amount from 15-44% or 35-44% by weight given glycerol monooleate and glyceryl palmitate are both taught as self-emulsifying oily carboxylic acid esters for compositions which include cannabinoids in amounts inclusive of 5-60% by weight, and Whittle teaches that the carboxylic acid ester of glyceryl monooleate provides emulsification at amounts from 1-30% by weight. The simple substitution of one known element for another would have yielded predictable results. Thus the addition of the glyceryl palmitate in the alternative to the glyceryl monooleate would have provided self-emulsifying properties as carboxylic acid 
The modified Peresypkin et al. does not expressly teach the presence of viscosity modifying agents (semi-solid inducers). 
However, Whittle et al. teach that the cannabidiol with the self-emulsifying surfactants can include antioxidants such as tocopherol or ascorbyl palmitate, see Examples 1-8.  The composition can be self-emulsifying, see entire document. Whittle teaches that the composition can comprise agents which provide for an increase in viscosity. Examples of agents which provide for increased viscosity include hydroxypropyl cellulose and can be included in the composition from 5-35% by weight, see table 2 and entire document. 
In view of Whittle it would have been prima facie obvious to provide the self-emulsifying system of Peresypkin with viscosity modifying agents such as hydroxypropyl cellulose. 
One of ordinary skill in the art would have been motivated to do so to provide for a composition which has increased viscosity. A person of ordinary skill in the art would have been motivated to use amounts known in the prior art known to provide suitable viscosity. In the instant case, it would have been obvious to provide viscosity modifying agents from 5-35% by weight as suggested by Whittle. 
There would have been a reasonable expectation of success particularly as both Whittle and Peresypkin teach self-emulsifying compositions. 
The teachings of the modified Peresypkin are discussed above. Peresypkin teaches antioxidant is present in a preferable amount of 0.01-0.1%. 

However, Gao teaches self-emulsifying compositions which comprise fatty acids to improve solubility of the composition, see paragraphs 0014 and 0029. The amount of fatty acid is from about 5-15% by weight. The fatty acid prevents phase separation in a formulation, see paragraph 0027. Suitable fatty acids for self-emulsifying systems include mixtures of fatty acids including oleic acid and linoleic acid (free fatty acids), see paragraph 0028. Gao teaches that the addition of antioxidant to the composition provides the beneficial advantage of increased shelf life for products and help stabilize the active agent, see paragraph [0034]. These stabilizers are incorporated in a suitable amount to oxidize excess ions in the formulation and in a preferred amount are less than about 1%. Furthermore, though preferred amounts are less than “about” 1% by weight, Table 1 demonstrates that the antioxidants tocopherol and ascorbyl palmitate which are taught as antioxidants can be formulated an amount of 10% by weight, see Table 1, formulation E and paragraph [0034]. 
Kottayil teaches that antioxidants (i.e. a mixture) are added to compositions comprising cannabinoids for the purpose of stabilizing the cannabinoids, see paragraph [0081]. Such antioxidants can be added anywhere from 0.001-10% by weight, see paragraph [0050].
	It would have been prima facie obvious to combine the oleic free fatty acid as disclosed in Peresypkin with one or more of linoleic or palmitic acids of Gao. 

	There would have been a reasonable expectation of success for incorporating one or more free fatty acids with the composition of Peresypkin given that Pereskpykin's composition already teaches the inclusion of oleic acid, and Gao teaches that a self-emulsifying composition can comprise one or more fatty acids to achieve good solubility of the composition.
	Additionally, it would have been prima facie obvious to provide a mixture of at least two antioxidants with the modified Pereskpykin’s formulation to impart storage stability and to oxidize excess ions that may be present in the composition. Given that Gao teaches that anti-oxidants provide the advantage of increased shelf life to the product, even though less than about 1% is taught in Gao as a preferable amount, it would have been well within the purview for an ordinary skilled artisan to increase the amount of antioxidant already taught in Peresypkin to further increase the stability and shelf life of the product as Kottayil teaches antioxidants can be added to cannabinoid containing formulations anywhere from 0.1-10% by weight. Adjusting the amount is a result effective variable to achieve the desirable antioxidant activity of the formulation. 
There would have been a reasonable expectation of success because Peresypkin teaches the presence of anti-oxidants, and although Peresypkin discloses that preferably these amounts include 0.01-0.1%, these are only preferable amounts present and per the teachings of Gao, the antioxidant can be added in a suitable optimizable amount to impart increased shelf life to the formulation, and an ordinary 
	With regards to the amount of triglyceride, free fatty acids, and mixed glyceride, and surfactant, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Since the modified Peresypkin teaches overlapping ranges a prima facie case of obviousness exists. 

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peresypkin et al. (United States Patent Publication 2007/0298099), Whittle et al. (United States Patent 6,730,330), Rudnic et al. (United States Patent 5,952,004), Gao (United States Patent Publication 2002/0119198 and Kottayil et al. United States Patent Publication 2006/0160888) as applied to claims 1, 3, 9 and 11, 13, and 15-17, and 23 presented above, and further in view of Schwarz et al. (United States Patent Publication 2005/0037073).
The teachings of the modified Peresypkin are discussed above. 
	The modified Peresypkin does not expressly teach the presence of microcrystalline cellulose (semi-solid inducer) present from 1-70% by weight. 
However, Schwarz teaches self-emulsifying dosage compositions which combine microcrystalline cellulose with silicate type sorbents, see paragraph 0046. This combination unexpectedly resulted in a composition with good flowability, and avoided 
	It would have been prima facie obvious to incorporate microcrystalline cellulose absorbents with inorganic silicate absorbent mixture composition of Peresypkin in amounts of preferably 19% by weight. 
	One of ordinary skill in the art would have been motivated to do so to provide a composition having good flowability, and good control of oil leakage for tableted compositions. 
	A person of ordinary skill in the art would have had a reasonable expectation of success to incorporate microcrystalline cellulose with Peresypkin composition to control flowability of the composition and because both Peresypkin and Schwarz teach self-emulsifying compositions for poorly soluble drugs. 

Claims 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peresypkin et al. (United States Patent Publication 2007/0298099), Whittle et al. (United States Patent 6,730,330), Rudnic et al. (United States Patent 5,952,004), Gao (United States Patent Publication 2002/0119198) and Kottayil et al. United States Patent Publication 2006/0160888) as applied to claims 1, 3, 9 and 11, 13, and 15-17, and 23 above, and further in view of Cort (Antioxidant Activity of Tocopherols, Ascorbyl Palmitate, and Ascorbic Acid and Their Mode of Action, published 1974).
The teachings of the modified Peresypkin et al. are discussed above. In summary, Whittle teaches that the antioxidants for self-emulsifying cannabinoid systems including tocopherol (Vitamin E) and ascorbyl palmitate provide effective antioxidant 
None of the cited references teach or suggest synergistic stabilization having 1.25% vitamin E and 1.25% ascorbyl palmitate. 
However, Cort teaches that at 1:1 ratios even as little as 0.02% each both Vitamin E (alpha-tocopherol) and ascorbyl palmitate demonstrates synergistic antioxidant activity, see discussion of Table 1 at page 4. 
It would have been prima facie obvious to provide the antioxidants of the modified Peresypkin as a combination of 1.25% Vitamin C with 1.25% ascorbyl palmitate.  
One of ordinary skill in the art would have been motivated to do so given Vitamin C and ascorbyl palmitate have synergistic antioxidant properties when combined at 1:1 ratios even in as little as .02% each. Increasing the amount of each to 1.25% would . 

Claims 18-19, and 24-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peresypkin et al. (United States Patent Publication 2007/0298099), Whittle et al. (United States Patent 6,730,330), Rudnic et al. (United States Patent 5,952,004), Gao (United States Patent Publication 2002/0119198) and Kottayil et al. United States Patent Publication 2006/0160888). 
 The Examiner interprets the triglyceride and mixed glyceride of the instant claims in light of the specification and the claims to include a corn oil as the triglyceride and glyceryl monooleate as the mixed glyceride. The composition comprises free fatty acids having form C13-14 carbon atoms selected from behenic acid, lauric acid, linoleic acid, linolenic acid, myristic acid, palmitic acid, palmitoleic acid, palmitostearic acid, ricinoleic acid, soy fatty acid, oleic acid, and mixtures thereof. 
Peresypkin et al. teach compositions which comprise 0.01 to 50% of a cannabinoid CB1 receptor antagonist compound, 0-99.9% surfactant, and 0-99.9% oil, and co-solvents from 0-99.9% by weight, see abstract and paragraph 0046. The digestible oil vehicle includes mixtures of oils and long chain triglycerides and mixtures of mono- di, and tri-glycerides (mixed glycerides), see abstract, paragraph 0006, 0022, 0023, 0026 and 0027 and 0046. Examples of the digestible oils include that of glyceryl monooleate (mixed glyceride) and corn oil (triglyceride), see claims 1 and 4. Examples of surfactants include sorbitan fatty acid esters and polyoxyethylene sorbitan 
Peresypkin et al. suggests mixtures of oils however does not expressly teach the glycerol monooleate or glyceryl palmitate at 35-44% weight, or that the self-emulsifying delivery system comprises a hydrophobic active agent such as cannabidiol and tetrahydrocannabinol (THC). 
However, Whittle et al. teach cannabidiol with a self-emulsifying surfactant system including medium triglycerides and mixed glycerides, see Example 7-8 and claim 2 and 15.  The mixed glyceride includes glycerol monooleate at 1-30% by weight, see Table 2. The cannabidiol can be present with THC with the self-emulsifying surfactants, see Example 8 and claims 1- 2.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the lipophilic self-emulsifying delivery vehicle of Peresypkin et al. with other hydrophobic active agents such as cannabidiol and THC, particularly to improve drug solubility and bioavailability, particularly as Whittle teaches that cannabidiol (a hydrophobic active agent) can be incorporated with self-emulsifying lipophilic delivery vehicles. 
	A skilled artisan would have had a reasonable expectation of success for using the lipophilic delivery vehicle of Peresypkin for other drugs known to be insoluble particularly as Peresypkin teaches that the self-emulsifying liquid vehicles improve solubility and bioavailability of the drug in a lipophilic vehicle and Whittle teaches hydrophobic poorly soluble drugs such as cannabidiol are delivered with self-emulsifying vehicles. Furthermore, there would have been a reasonable expectation of 
Rudnic et al. teach emulsified drug delivery systems for cannabinoids which comprise long chain carboxylic acid esters including glyceryl palmitate, glyceryl monostearate, or glycerol monooleate, see column 4, lines 17-58 and column 6, lines 12-13. Such long chain carboxylic acid esters are taught to be self-emulsifying and are present at amounts exemplified at 5-60% by weight, see Example 1.  
	It would have been prima facie obvious to substitute the glyceryl monooleate of Peresypkin’ s oily vehicle for glyceryl palmitate in an amount from 15-44% by weight given glycerol monooleate and glyceryl palmitate are both taught as self-emulsifying oily carboxylic acid esters for compositions which include cannabinoids in any amount from 5-60% by weight, and Whittle teaches that the carboxylic acid ester of glyceryl monooleate provides emulsification. The simple substitution of one known element for another would have yielded predictable results. Thus the addition of the glyceryl palmitate in the alternative to the glyceryl monooleate would have provided self-emulsifying properties as carboxylic acid esters are suggested to have self-emulsifying properties per the teachings of Whittle and Rudnic.
Peresypkin teaches antioxidant is present in a preferable amount of 0.01-0.1%. However, the modified Peresypkin does not expressly teach that the composition further comprise 15-35% of free long chain fatty acids from C13-24 carbon atoms in length (e.g. oleic acid) and that the composition has antioxidants present in an amount of about 2.5% by weight.  

Gao teaches self-emulsifying compositions which comprise fatty acids to improve solubility of the composition, see paragraphs 0014 and 0029. The amount of fatty acid is from about 5-15% by weight. The fatty acid prevents phase separation in a formulation, see paragraph 0027. Suitable fatty acids for self-emulsifying systems include mixtures of fatty acids including oleic acid and linoleic acid (free fatty acids), see paragraph 0028. Gao teaches that the addition of antioxidant to the composition provides the beneficial advantage of increased shelf life for products and help stabilize the active agent, see paragraph [0034]. These stabilizers are incorporated in a suitable amount to oxidize excess ions in the formulation and in a preferred amount are less than about 1%. Furthermore, though preferred amounts are less than “about” 1% by weight, Table 1 demonstrates that the antioxidants tocopherol and ascorbyl palmitate which are taught as antioxidants can be formulated an amount of 10% by weight, see Table 1, formulation E and paragraph [0034]. 
Kottayil teaches that antioxidants are added to compositions comprising cannabinoids for the purpose of stabilizing the cannabinoids, see paragraph [0081]. Such antioxidants can be added anywhere from .1-10% by weight, see paragraph [0050].
	It would have been prima facie obvious at the time of the invention to combine the oleic free fatty acid as disclosed in Peresypkin with one or more of linoleic or palmitic acids of Gao. 

	There would have been a reasonable expectation of success for incorporating one or more free fatty acids with the composition of Peresypkin given that Pereskpykin's composition already teaches the inclusion of oleic acid, and Gao teaches that a self-emulsifying composition can comprise one or more fatty acids to achieve good solubility of the composition.
	Additionally, it would have been prima facie obvious to provide an antioxidant with the modified Pereskpykin’s formulation to impart storage stability and to oxidize excess ions that may be present in the composition. Given that Gao teaches that anti-oxidants provide the advantage of increased shelf life to the product, even though less than about 1% is taught in Gao as a preferable amount, it would have been well within the purview for an ordinary skilled artisan to increase the amount of antioxidant already taught in Peresypkin to further increase the stability and shelf life of the product as Kottayil teaches antioxidants can be added to cannabinoid containing formulations anywhere from 0.1-10% by weight. Adjusting the amount is a result effective variable to achieve the desirable antioxidant activity of the formulation. 
There would have been a reasonable expectation of success because Peresypkin teaches the presence of anti-oxidants, and although Peresypkin discloses that preferably these amounts include 0.01-0.1%, these are only preferable amounts present and per the teachings of Gao, the antioxidant can be added in a suitable optimizable amount to impart increased shelf life to the formulation, and an ordinary 
	With regards to the amount of triglyceride, free fatty acids, and mixed glyceride, and surfactant, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Since the modified Peresypkin teaches overlapping ranges a prima facie case of obviousness exists. 

Response to Remarks
With regards to the rejection under 35 U.S.C. 101, Applicants note that claims 1 and 18 are amended to recite that the cannabinoids are synthetic and thus at least one synthetic ingredient is present. 
Examiner respectfully submits that synthesizing a product found in nature does not impart significantly more than the judicial exception because the product is a naturally occurring equivalent and does not recite something significantly different than the judicial exception as there is no marked differences in structure. Cannabinoids regardless of whether reproduced in the lab, are naturally occurring compounds (i.e. the structure is the same), and thus the addition of the word synthetic does not amount to significantly more than the judicial exception. Examiner further notes that alternatively, claim 1 also recites “or standardized marijuana extracts” which still contains naturally occurring products. The limitation operable to avoid hepatic first pass metabolism via 
 Examiner suggests that claim new claim 22 where a combination of two naturally occurring compounds Vitamin E and ascorbyl palmitate each present at 1.5% each results in synergism amounts to something significantly more than the judicial exception. 
With regards to the 103, Applicants argue that none of the cited references disclose the claimed mixed glycerides from 15-44% by weight or 45-44% by weight as claimed. 
Examiner respectfully submits that while Whittle nor Peresypkin taught the specific mixed glycerides as amended, Rudnic rectifies this deficiency. Rudnic et al. teach emulsified drug delivery systems for cannabinoids which comprise long chain carboxylic acid esters including glyceryl palmitate, glyceryl monostearate, or glycerol monooleate, see column 4, lines 17-58 and column 6, lines 12-13. Such long chain carboxylic acid esters are taught to be self-emulsifying and are present at amounts exemplified at 5-60% by weight, see Example 1.  It would have been prima facie obvious to substitute the glyceryl monooleate of Peresypkin’ s oily vehicle for glyceryl palmitate in an amount from 15-44% by weight given glycerol monooleate and glyceryl palmitate are both taught as self-emulsifying oily carboxylic acid esters in amounts from 5-60% by weight for compositions in Rudnic which include cannabinoids and Whittle teaches that the carboxylic acid ester of glyceryl monooleate provides emulsification at amounts from 1-30% by weight. The simple substitution of one known element for 
Applicants address new claims 21-28, and Examiner notes that the newly added limitations of claims 21-28 are addressed above. 

 Conclusion
The amendments to the claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Currently, no claims are allowed and all claims are rejected. 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  


Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619